DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Applicant should note that while the claims from 04/14/2022 list claims 1-8 and 21-30 as being pending, claim 23 is missing. Therefore, the claims have been renumbered to reflect the total number of claims.
	Claims 1-8 and 21-29 are pending.
	Claims 1 and 4-5 are newly amended.
	Claims 21-29 are newly added.
	Claims 1-8 and 21-29 are under examination on their merits.

Information Disclosure Statements
	The Information Disclosure Statement on 01/14/2022 has been received and considered.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 24-30 been renumbered 23-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 21-22, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Biotechnology Journal, 2014, hereafter “Cao”) in view of Shen et al. (PLOS ONE, 2015, hereafter “Shen”) and Godara et al. (Journal of Chemical Technology and Biotechnology, 2008, hereafter “Godara”).

	In regards to claim 1-3, Cao teaches a method for expanding CD34+ hematopoietic stem cells (HSCs) derived from human cord blood in a hollow fiber bioreactor (Abstract, p908). Cao also teaches that the bioreactor comprised a plurality of hollow fibers (Figure 2C, p984), and at the end of expansion were harvested (Figure 1A, p982).
	Cao does not explicitly teach that HSCs were cultured with growth factors including rhFlt-3L, rhSCF, rhGlial-derived neurotropic factors, or combinations thereof.
	However, Shen teaches that CD34+ cells cultured with rhSCF exhibited significantly increased expansion (p5, Inhibitory effect of mAb 23C8 on rhSCF stimulating CD34+ cell ex vivo expansion). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Cao and culture CD34+ cells with a growth factor such as rhSCF because it would more effectively expand cells, saving time and expenses and leading to a greater yield of cells. Furthermore, because Shen teaches that CD34+ cells can be expanded with rhSCF and Shen and Cao are in the same technical field of expanding CD34+ HSCs, it could be done with predictable results and a reasonable expectation of success.
	Additionally, Cao teaches that medium was perfused through the intra-capillary space, while cells were contained in the extra-capillary space (p984, Ex vivo culture in the HFBR), which is opposite to what is claimed in Claim 1.
	However, to provide background information, as taught by Godara, hollow-fiber bioreactors are two-compartment systems consisting of intra-capillary and extra-capillary spaces. Intra-capillary flow is distributed by headers to a hollow-fiber bundle encased in a cylindrical shell with ports for flow and media around to the extra-capillary space around the hollow fibers (p414, column 1, generally). Additionally, Godara that that cells can be inoculated in either the intra or extra-space and that media can be perfused in either the intra or extra-cellular space (p414, column 1, generally). Therefore, it is known in the art that the method of Cao can be modified to allow circulation through the extra-capillary side and cell seeding in the intra-capillary side. They would be motivated to do so because arrangements of media and cells in the extra and intra-capillary space could give the user better control over perfusion or seeding which would save time and money, or if the design of a particular hollow fiber bioreactor necessitated one arrangement over the other. Furthermore, because Godara teaches that both arrangements are used, it can be done with predictable results and a reasonable expectation of success. 

	In regards to claim 5-7, Cao teaches that HSCs were co-cultured with human stromal cells (HS-5 cells) (Abstract, p980) and that these were seeded into the bioreactor before seeding the HSCs (Figure 1, p982). 
More specifically, Cao teaches that the first co-culture cells were immortalized human bone marrow stroma HS-5 cells (p981, Cell Culture). While HS-5 cells are not mesenchymal stem (stromal) cells (MSCs) per se, Cao teaches that MSCs and bone marrow stromal cells are known in the art to be commonly used co-culture supports of HSCs (p980 column 2 last paragraph continuing to p981). A person of ordinary skill in the arts would be motivated to use MSCs specifically because their use is pervasive and readily available which would save time and expenses. Furthermore, because they are commonly used and because Cao teaches that both can be used, it could be done with predictable results and a reasonable expectation of success. 

	In regards to claim 8, Cao teaches that the expanded cells were tested for their in vivo repopulating capacity by being injected into mice (p983, In vivo engraftment of expanded cells), and that this successfully reconstituted hematopoiesis (p987, column 1, top paragraph; p986, Figure 4).
	While Cao does not explicitly teach that the expanded cells were administered to humans, claim 8 is not limited to human, but only “patients” which the specification also does not define as humans.
	However, even if it did refer only to humans, Cao teaches that it is known in the art that ex vivo expansion systems are used to generate HSCs for transplantation (p981, column 1, last paragraph), and that HSCs expanded by the method of Cao are an attractive model for providing cells for transplantation (p987, column 1, top paragraph). Therefore, even though Cao is silent on whether HSCs expanded by this method were specifically administered to a human patient, since Cao teaches their suitability for transplantation, a person of ordinary skill in the arts would be motivated to use them to administer to human patients. Furthermore, since Cao teaches that expanded HSCs are used for this purpose, it could be done with predictable results and a reasonable expectation of success. 

	In regards to claim 21, as above, teaches that HSCs were co-cultured with human stromal cells (HS-5 cells) (Abstract, p980) and that these were seeded into the bioreactor before seeding the HSCs (Figure 1, p982) and exposed to growth conditions such as media contain glucose (DMEM) (p981, column 2, Cell Culture). However, again, Cao teaches that the ex vivo culture was established on the extra-capillary side of the HFBR (p984, Ex vivo culture in the HFBR). However also, while Cao teaches that this culture was established on the extra-capillary side, the teaching of Cao as modified by Shen and Godara, above, would result in an arrangement comprising co-culture cells being introduced to the intra-capillary side of the hollow fiber bioreactor.

	In regards to claim 22, Cao teaches that the co-culture cells were cultured in media comprised of DMEM and BFS (p981, column 2, Cell Culture). DMEM is a widely used basal medium, comprised of glucose amongst other nutrients, that can support and grow cells. Claim 22 is not limited to particular conditions that would constitute a “growth medium”, and the term is not specifically defined in the specification. However, the specification states, “growth media may include one or more various nutrients, including glucose” (paragraph [00122], p28). Therefore, since it is known in the art that DMEM supports the growth of cells and contains at least one components as disclosed by the specification, it is deemed to be “growth media”.

	In regards to claim 24-25, as above, teaches that HSCs were co-cultured with human stromal cells (HS-5 cells) (Abstract, p980) and that these were seeded into the bioreactor before seeding the HSCs (Figure 1, p982) and exposed to growth conditions such as media contain glucose (DMEM, which as above, is a growth medium) (p981, column 2, Cell Culture). Cao also teaches that the ex vivo culture was established on the extra-capillary side of the HFBR (p984, Ex vivo culture in the HFBR). While the method of Cao as modified by Shen and Godara, would establish a condition comprising cells being seeded in the intra-capillary space, there is no teaching or suggestion that cells could not also be seeded extra-capillary space as well. 

In regards to claim 26, Cao teaches that the medium was replaced every two days (p981, Cell Culture). While Cao is silent on whether this media was specifically “flushed”, since media perfusion in a hollow fiber bioreactor is mediated by inlet and outlet ports (see Figure 2A, p984), changing media would involve flushing as a result of the design of the apparatus. 
	
In regards to claim 27-29, Cao teaches that cells were cultured in the bioreactor at 37°C and 5% CO2, that medium sampling and replacement was performed every two days, and that glucose levels were monitored and used a gauge for medium replacement (therefore, controlling the environment) (p981, Cell Culture). Additionally, Cao teaches that media volume and FBS percentage were controlled over time to desired volumes or percentages (p981, Cell Culture; p982, Figure 1B and C).
	While Cao teaches that fluids were perfused through the intra-capillary spaces (and therefore, flow controlled through these spaces), the teaching of Cao as suggested by Shen and Godara, above, would result in an arrangement whereby the flow rate of the fluid (in this case media volume) would be controlled through the extra-capillary side of the hollow fiber bioreactor.
Therefore, the combined teachings of Cao, Shen, and Godara render the invention unpatentable as claimed. 

Claim 4 is ejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Shen and Godara, as applied to claims 1-3, 5-8, 21-22, and 24-29 above, and further in view of Mandalam et al. (Military Medicine, 2002, previously cited 01/14/2022, hereafter “Mandalam”).

In regards to claim 4, Cao teaches that human umbilical cord blood was obtained from donors and mononuclear cells were subsequently separated by centrifugation (p982, column 1). After this, Cao teaches that hematopoietic progenitor cells (Lin- cells) were isolated by magnetic bead separation (p982, column 1). While Cao does not use the term “purification”, in regards to purification, the specification states that a purification process may involve the use of a “centrifuge” or “magnetic selection” (paragraph [0065], p15). Therefore, it appears that Cao purifies the first plurality of cells before adding them to the hollowfiber bioreactor as defined by the specification.
However, Mandalam teaches that unpurified hematopoietic cells can be expanded with a bioreactor, and that when culture medium is frequently changed, this results in the growth of an adherent layer that provides a supportive microenvironment for hematopoiesis and the growth of hematopoietic stem and progenitor cells (Abstract, p78; p70, column 1, second complete paragraph). Mandalam also teaches that cord blood can be used, and when it is, CD34+ cell populations are maintained (p79, column 2, top paragraph). Therefore, since Mandalam teaches that a purification step is not necessary to expand CD34+ cells, a person of ordinary skill in the arts would be motivated to eliminate unnecessary steps to save time and money, and they could do so with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Cao, Shen, Godara, and Mandalam render the invention unpatentable as claimed.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Shen and Godara, as applied to claims 1-3, 5-8, 21-22, and 24-29 above, and further in view of Lu et al. (Tissue Engineering, 2005, hereafter “Lu”).

	In regards to claim 23, Cao teaches that prior to cell culture the bioreactor was conditioned in pre-culture medium by circulating each pre-culture media for 24hrs (p981, Hollow fibber bioreactor system), but does not describe this as “washing” or the preculture media as “washing fluid”. The specification does not use the term “washing fluid”, but states that, with respect to co-culture cells, several steps for conditioning the bioreactor may be performed including priming the bioreactor, coating the bioreactor with materials that promote the attachment of the co-culture cells, and washing to remove materials prior to the introduction of the co-culture cells into the bioreactor (paragraph [0087], p21). Therefore, it appears that the “washing fluid” is used to clean the inside of the bioreactor physically and is different from a step of priming the bioreactor.
	However, Lu teaches that in preparing a hollow fiber bioreactor, fiber cartridges were pre-wetted with methanol for 2hrs and then washed extensively with distilled water (p1668, Preparation of f68-Gal-modified PVDF hollow fiber cartridges, continuing to p1669). A person of ordinary skill in the art would be motivated to use a washing agent such as water because cleaning equipment is not only a standard laboratory practice but because it would directly reduce contamination. Furthermore, because Lu teaches that hollow fiber cartridges, at least, can be flushed with a washing fluid like water, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Cao, Shen, Godara, and Lu render the invention unpatentable as claimed. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632